DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has added new claim 23 which claims a particle size of the base polymer in the aqueous dispersion is equal to or greater than 1.2 microns. The applicant points to Table 1 of the applicant’s specificiation for support of the new claim limitation. However, Table 1 states “Average particle size diameter”. There is no discussion of the average particle size of the base polymer and the specification does not define the average particle size diameter in Table 1 to be the base polymer. Thus, the subject matter has not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiba et al. (US 6,777,096, hereinafter “Shiba”) in view of  Reardon et al. (GB 1,271,572, herein “Reardon”).
Shiba discloses an aqueous dispersion that coats a metal material [abstract]. The examiner considers the coated metal material to be a coated container device. The metal material is a metal substrate. The coated material can be crosslinked (col. 10 lines 4-20). Thus, one or more crosslinked coatings layers associated with said metal substrate, and wherein one or more crosslinked coating layers are derived from the application of one or more aqueious dispersions to at least one surface of the said metal substrate. 

	Shiba discloses that a water-compatibilizing agent can be added to the aqueous dispersion (col. 14 lines 54-60). The agent is used to stabilize the aqueous dispersion (col. 14 lines 54-60). The water-compatibilizing agent can include water-soluble polymers include polyarcylic acids, water-soluble acrylic copolymers having amino groups which are generally used as particle dispersion stabilizers (col. 15 lines 37-40). The examiner considers the water-compatibilizing agent to be the polar polyolefin stabilizing agent. The aqueous medium is a liquid mainly comprising water (col. 7 lines 66-67). A crosslinkkng agent is added (col. 10 lines 4-20). A neutralizing agent is added in a stoichiometric excess (col. 7 lines 37-55). It is inherent that the base polymer has a lower acid number that the stabilizing agent.
	Shiba does not teach that wherein said metal substrate is a substrate pre-coated with a laminated film comprising polyethylene, polypropylene, or polyester.
Reardon teaches a coated container device or coated closure device, and further teaches a metal substrate is a substrate pre-coated with a laminated film comprising polyethylene, polypropylene, or polyester (Pg. 3, Lines 2-4 and 13-34).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the substrate of Shiba to be a pre-coated, as in Reardon, in order to provide a laminated substrate prior to application of the coating composition to effect adherability (Reardon, Pg. 3, Lines 13-27), therefore adding to the strength of the coating and device it is applied to. 
In regard to claim 23, Shiba discloses that the polyolefin resin can be dispersed in the aqueous medium as having a number average particles of not greater than 1 µm (col. 3 lines 29-Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
The applicant argues that the secondary reference, Reardon et al., does not teach a metal substrate coated with a laminated film of polyethylene or polypropylene as recited in claim 1 to cure the deficiencies of the primary reference Shiba et al.
In response, examiner, respectfully, disagrees. Independent claim 1 discloses that the metal substrate is a substrate pre-coated with a laminated film comprising polyethylene or polypropylene. Reardon et al. states that any two or more substrates can be laminated using the dispersion as the laminating adhesive (pg. 3). The substrates can be wood, metal, vitreous or synthetic polymeric film, such as polyethylene or polypropylene (pg. 3).  The applicant states within the specification that the substrate to be pre-coated may, for example, include polyethylene, polypropylene, or polyester compositions, and may be applied to the metal substrate as either a film via film lamination process or melt-extrusion coating process (pg. 5). Reardon et al. discloses applying a polyethylene or polypropylene film to a metal substrate via a film lamination process, thus Reardon et al. does disclose a metal substrate coated with a laminated film of polyethylene or polypropylene. 

	In response, the examiner, respectfully, disagrees. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. The applicant has the burden of showing that a particle size of greater than 1.2 microns would produce unexpected results compared to a particle size of 1 microns or less. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782